Citation Nr: 1417725	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-26 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left upper extremity paraesthesias.

2. Entitlement to a rating in excess of 10 percent for left face paresthesia.

3.  Entitlement to a compensable rating for right occipital neuralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to May 1982 and from June 1983 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2010 rating decision issued by the Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a hearing before the undersigned Veteran's Law Judge in December 2012.

The issue of entitlement to service connection for a gastrointestinal disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDINGS OF FACT

1.  The Veteran's left upper extremity paresthesia most closely approximates mild paralysis of the ulnar nerve of the non-dominant extremity.

2.   The Veteran's left face paresthesia most closely approximates moderate incomplete paralysis of the trigeminal nerve.

3.  The Veteran's headaches are analogous to headaches that cause characteristic prostrating attacks averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left upper extremity paresthesia were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.124a, diagnostic codes 8515, 8516.

2.  The criteria for a rating in excess of 10 percent for left face paraesthesia were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, diagnostic code 8205.

3. The criteria for a rating of 10 percent for right occipital neuralgia were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, diagnostic code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a February 2010 letter that explained how VA could assist the Veteran with developing his claims.  The February 2010 letter also explained that in order to receive a higher rating for a disability he needed to show that it got worse, and explained how ratings and effective dates are assigned.

Additionally, at the Veteran's December 2012 hearing the undersigned Veteran's Law Judge clarified the issue on appeal, explained what was necessary to establish service connection, identified evidentiary defects, and suggested that the Veteran submit additional evidence in support of his claim.  This supplemented the VCAA and complies with any related duties owed during a hearing.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). Evidence of record includes service treatment records, private treatment records, written submissions by the Veteran, and a transcript of the Veteran's hearing testimony.  

The Veteran was also afforded two VA examinations of his disabilities.  Although at his hearing he opined that the examiners did not examine him well enough or understand his problems, the examination reports are clear and complete on their face and there is no indication of any inadequacy in the examinations. Moreover, it appears that some of the Veteran's dissatisfaction with the examinations is related to a disagreement with the rating criteria at diagnostic code 8100 and questions by the examiners that were related to those criteria.  This does not form a basis for a finding of inadequacy.  

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating

The Veteran contends that his headaches and associated paraesthesias of the left face and upper extremity are all more serious than is encompassed by the ratings assigned for those disabilities.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In written statements and testimony, the Veteran indicated that he gets headaches often and sometimes they are so severe that he has to lie down and cannot do anything until the headache resolves.  Sometimes, it is difficult to concentrate or focus due to the headache pain.  At times he took large quantities of pain medications to try to relieve his headache symptoms.  He rarely misses work due to his headaches because he has a strong work ethic and does not like to take sick leave.  At times he feels a change or drooping of his left eye when he gets a headache. In the past, there has been facial drooping. He had to give up riding motorcycles because his grip on the clutch felt weak.  He has difficulty lying down to work under cars, which is a hobby, because of his pain.  He also discussed some neck pain but that appears to refer to his separately service connected cervical spine disability which is not part of the current appeal.

Private treatment records show complaints of numbness in the left face and arm and some radicular pain on the left side.  An electrodiagnostic test in 2007 indicated ulnar nerve entrapment neuropathy in the left wrist consistent with mild to moderate Guyon canal syndrome and mild cervical radiculopathy.  The Veteran's private physician noted in an April 2011 letter that the Veteran had ulnar nerve entrapment in the wrist and elbow on the left side with cervical radiculopathy.  He also had chronic headaches that were probably related to the neck disability but also could be tension or migraine headaches.  

The Veteran was first examined by VA in connection with this claim in March 2010.  The Veteran at that time described a V2-V3 distribution hypoesthesia of the left face with also some paresthesia and tingling.  The symptoms in his arm begin at the posterior neck encompassing the entire left arm in a glove distribution.  This was hypoesthetic but became tingling at times.  These sensations occurred randomly, but more often when he moved his neck.  He described his headaches as occurring on a daily basis, and by the end of the day the posterior occipital portion of his right head becomes quite painful with a throbbing, sharp pain.  However, if he concentrated on something else it seemed to go away.  Pain medications also helped.  There were no prostrating episodes and no nausea, vomiting, photophobia, or phonophobia.

The Veteran was noted to be right handed.  Cranial nerves II-XII were grossly intact.  Strength and reflexes were normal but there was a hypoesthesia in the V2-V3 distribution on the left side of his face.  This carried down to the anterior and posterior neck and then encompassing the entire arm on the left side.  Although hypoesthetic, the Veteran did get some tingling sensations that radiated down to his fingers with palpation along this area.  The Veteran had a marked area of tenderness along the right occipital region which mimicked his headache.  The Veteran reported that this became worse with deeper palpation.  

The Veteran reported that he was able to carry out his daily activities and work despite his symptoms.

The Veteran was reexamined in November 2011.  The Veteran reported left face numbness that came on with left arm numbness, especially after prolonged driving.  His left arm felt weaker on the clutch of his motorcycle so he gave up riding.  At first the Veteran reported that his entire left side of the face constantly felt numb, but then said he was not sure if it was all the time or not.  He felt like his eye drooped when he got a headache although nothing was visible when he looked in the mirror.  

The examiner indicated that the trigeminal nerve was affected.  There was mild numbness of the entire left side of the face and throat.  Strength of the cranial nerves was normal.  There was decreased sensation to light touch on the mid and lower face on the left and right.  The examiner assessed moderate incomplete paralysis of the left trigeminal nerve.  The cranial nerve disability did not affect the Veteran's work.

The Veteran reported left arm numbness and paraesthesias.  He felt the numbness once a week or more, with long drives or not moving much.  He felt weak after driving 30 miles on his motorcycle, it felt hard to move the clutch.  He did not describe any other weakness.  The numbness was in a stocking glove distribution.  However, despite the Veteran's subjective complaints, the peripheral nerve examination was normal with the exception of hypoactive deep tendon reflexes in the triceps and brachiordialis bilaterally.  The peripheral nerve disability did not affect the Veteran's ability to work.  

The Veteran reported headaches that started in the back of the head and went to the left side.  He described seeing spots when he got a headache.  He experienced nausea, light sensitivity, and changes in vision.  Typically, the pain lasted less than one day. According to the examiner, the Veteran described prostrating attacks of migraine pain that occurred on average less than once every two months. The Veteran's work was affected because he needed to sometimes lie down during his lunch hour if he had a headache.  He did not miss work due to his headaches because he had a strong work ethic.

1.  Left extremity paresthesia

The Veteran's left extremity paraesthsias were rated by the RO as incomplete paralysis of the median nerve (diagnostic codes 8515, 8615, 8715).  Under this diagnostic code there is complete paralysis when the hand is inclined to the ulnar side, the index and middle fingers more extended that normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand, defective and incomplete pronation, absence of flexion of the middle finger, inability to make a fist, index and middle fingers remain extended, cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of the wrist is weakened, and there is pain with trophic disturbances.   

With respect to peripheral nerve injuries, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at least the moderate, degree.

Under this diagnostic code mild incomplete paralysis of either upper extremity is rated 10 percent disabling.  Moderate incomplete paralysis of the non-dominant extremity is rated 20 percent disabling and of the dominant extremity 30 percent disabling.   Severe incomplete paralysis of the non-dominant extremity is 40 percent disabling and 50 percent for the dominant extremity.  Complete paralysis is 60 percent disabling for the non-dominant extremity and 70 percent for the dominant extremity.  

However, the Veteran's doctor identified an abnormality of the ulnar nerve.  The ulnar nerve is rated as diagnostic codes 8516, 8616, 8716.  Complete paralysis of the ulnar nerve involves the griffin claw deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace or the thenar and hypothenar eminences, loss of extension of the ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, flexion of wrist weakened.  

Mild incomplete paralysis of the ulnar nerve of either upper extremity is 10 percent disabling.  Moderate incomplete paralysis of the ulnar nerve is 20 percent disabling for the non-dominant extremity and 30 percent disabling for the dominant extremity. Severe incomplete paralysis is 30 percent disabling for the non-dominant extremity and 40 percent disabling for the dominant extremity.  Complete paralysis is 50 percent disabling for the non-dominant extremity and 60 percent disabling for the dominant extremity.

The Board finds that the Veteran's left arm disability most closely resembles mild incomplete paralysis of the ulnar nerve, since the ulnar nerve is the nerve that was identified by the Veteran's doctor as impaired through electrodiagnostic testing.  However, even if the ratings for the median nerve were applied, the result would be the same (both codes yield a 10 percent rating for mild paralysis).  The Veteran's symptoms primarily consist of hypoesthesia, numbness, and some intermittent symptoms of tingling down the left arm from the neck to the fingers.  While the Veteran reported a subjective feeling of weakness at times in his left hand, objective strength testing in September 2011 was normal.  Other than the difficulty riding motorcycles, the Veteran did not identify any functional impairment caused by the numbness of his left arm.  Since the Veteran's impairment is primarily sensory and there is minimal functional loss, the disability most approximates mild incomplete paralysis.  The Veteran does not display symptoms consistent with a greater level of impairment.

2.  Left face paresthesia

The VA examiner identified the nerve involved with the Veteran's left face paresthesia as the trigeminal nerve.  According to diagnostic code 8205, moderate incomplete paralysis of the trigeminal nerve is rated 10 percent disabling.  Severe incomplete paralysis is rated 30 percent disabling, and complete paralysis is rated 50 percent disabling.  Ratings are dependent upon the relative degree of sensory manifestation or motor loss.

The Veteran's symptoms do not appear to be more than moderate in nature.  While he has numbness of the entire left side of the face and decreased sensation to light touch over the mid and lower face, there is no motor loss or impairment of function.  According to the September 2011 examination report, there was no difficulty chewing, swallowing, speaking, or salivating, and the Veteran did not report that he had any difficulties in these areas.  While he feels that his left eye sometimes droops when he has a headache, at the September 2011 examination he reported that he could not see any abnormality in the mirror and there is no indication of any impairment due to the drooping sensation.  Even if some visible drooping is present, this is consistent with moderate impairment of the trigeminal nerve.  The drooping of the left face appears to have occurred in the past and does not seem to be a current problem.  It has not been documented at either of the VA examinations or in the private medical records submitted by the Veteran.  The examiner assessed the degree of impairment of the trigeminal nerve as moderate and this is consistent with the examination findings and symptoms reported by the Veteran.

3.  Right Occipital Neuralgia

This was originally service connected as migraines, and the VA examiner who performed the September 2011 examination explained that this disability is best described as headaches rather than a cranial nerve injury.  

Migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, diagnostic code 8100.  They are rated 0 percent disabling with prostrating attacks occurring less than one in two months, 10 percent disabling with characteristic prostrating attacks averaging one in two months over the last several months, 30 percent disabling where there are characteristic prostrating attacks on average once a month over the last several months, and 50 percent disabling when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Diagnostic code 8100 is the only diagnostic code applicable to headaches, so it is the most closely analogous to the Veteran's disability.  

The Veteran has reported frequent painful headaches that appear to have become more serious over time.  However, generally the Veteran appears to be able to function despite his headaches.  Although he indicated that at times his headaches are so severe that he has to lie down, he generally describes being able to complete his work tasks before he has to lie down for the rest of the day.  He also sometimes lies down during his lunch hour, but has missed minimal time from work.  In March 2010 the examiner  felt that the Veteran did not describe any prostrating attacks.  In September 2011 the examiner felt that the Veteran had prostrating attacks that occurred less than two times per month.

Giving the benefit of the doubt to the Veteran, his symptoms are analogous to prostrating attacks once every two months over the last several months.  The Veteran generally describes headaches that are not prostrating because he can work through them, although sometimes he describes having to lie down after work or at other times.  The rating schedule contemplates that headaches that are less severe than prostrating are noncompensable.  Although the Board agrees that the Veteran should not be penalized for having a strong work ethic, the fact that he is able to work when he has a headache nonetheless shows that the headaches he experiences at those times are not prostrating.  He is able to carry out activities while he has these headaches.  However, he does describe persistent headaches, nausea, light sensitivity, and seeing spots sometimes when he gets a headache, and having to lie down for a while after work or when the headache is very severe.  Thus, viewing the evidence in the light most favorable to the Veteran, this approximates having a prostrating attack once every two months.

However, his symptoms do not rise to the level of a prostrating attack on the average of once a month over the past several months.  There is no indication of prostrating attacks of this frequency.  Most of the Veteran's headaches are not prostrating in nature since he is able to carry out activities during the headaches or can wait until he finished what he needs to do before resting, although he sometimes then feels like he can no longer do anything until the headache pain improves.  While he sometimes feels that he has to lie down, there is no indication that the headaches are actually prostrating and the VA examiners either did not indicate that what the Veteran described was prostrating, or indicated that the prostrating attacks were very infrequent.   

With respect to all of the aforementioned disabilities, the Board has considered whether an extraschedular rating is warranted.  However, the Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The symptoms that he described, facial and left extremity numbness and hypoesthesia, and recurrent headaches, are contemplated by the rating schedule.  In any event, there is also no evidence of factors such as repeated hospitalizations or material interference with employment.  There is no indication that the Veteran was ever hospitalized for any of these conditions during the course of this appeal and he describes being able to carry out his employment with minimal disruption.

With respect to all of the aforementioned, the Board has considered the benefit of the doubt doctrine.  To the extent benefits were denied, the weight of the evidence was against the Veteran's claims.




ORDER

A rating in excess of 10 percent for left upper extremity paresthesia is denied.

A rating in excess of 10 percent for left face paresthesia is denied.

A rating of 10 percent for right occipital neuralgia is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


